— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier II disciplinary hearing, petitioner was found guilty of possessing property in an unauthorized area, damaging property, tampering with property and creating a fire hazard. After that determination was administratively affirmed, petitioner commenced this CPLR article 78 proceeding.
The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the surcharge imposed has been refunded to petitioner. Accordingly, petitioner has been afforded all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Thorpe v Goord, 43 AD3d 1258 [2007]).
Mercure, J.E, Carpinello, Kane, Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.